Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon the following questions hnder the Constitution of the United States: (1) Whether defendant’s right to trial by an impartial jury under the Sixth and Fourteenth Amendments to the Constitution of the United States was violated, and (2) whether defendant’s right to a fair trial under the' Fourteenth Amendment to the Constitution of the United States was violated,, The Court of Appeals held that there was no denial of any constitutional right of defendant. [See 21 N Y 2d 834.]